On appeal


chancellor James


delivered the opinion of the court.'

The complainant brought her bill in the circuit court for alimony; which was refused, on the ground tfcat her own conduct was impeachable, and that the violence offered by the husband *145had been provoked by her, and had not been proved as grejU as was alledged. And now it becomes necessary to lay down as a general rule, that in all cases where a wife applies for alimony in this court, her own conduct must not be impeachable with such violence or scevitia as might provoke the husband to retaliate. The present case will afford an instance to elucidate the rule; the day before the violence alledged against the husband was offered, the wife had struck hi a, and at the time it was offered she called him a liar. These are considered sufficient reasons for refusing the complainant alimony. Therefore the decree of the circuit court is affirmed.
Gaillard, Desaussure and Thompson, concurred.